State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521796
________________________________

In the Matter of JAVON
   GONZALEZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   McCarthy, J.P., Rose, Lynch, Mulvey and Aarons, JJ.

                               __________


     Javon Gonzalez, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, the petition must be dismissed as moot (see
Matter of Vail v Bedard, 136 AD3d 1096 [2016]; Matter of Kagan v
                              -2-                  521796

Lewin, 134 AD3d 1386 [2015]). Petitioner also requests that his
$15 reduced filing fee be refunded and the record discloses that
he paid this amount (see Matter of Clark v New York State Dept.
of Corr. & Community Supervision, 138 AD3d 1331, 1332 [2016];
Matter of Warmus v Kaplan, 133 AD3d 1026, 1027 [2015]; Matter of
McKethan v Prack, 111 AD3d 1046, 1046 [2013]).

      McCarthy, J.P., Rose, Lynch, Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court